Kosicki, J.
(concurring). In my agreement with the opinion of the majority, I should like to express the comment, in the words of Mr. Justice Stewart, concurring in Jacobellis v. Ohio, 378 U.S. 184, 197, that we are “trying to define what may be indefinable.” The motion picture involved, devoid *437though, it may be of any discernible artistic merit and strung on a plot so thin as to be barely perceptible, because of the candid scenes of seductive femininity, does not fall within our understanding of hard-core pornography. Nor do we need to consider whether it has any redeeming social importance. It just is not obscene within the terms of our statute. The disrobing scene, performed behind a shadowy curtain and described in the majority opinion as one of four scenes suggestive of obscenity, however remotely, consumed in all four to five minutes of showing time out of a total of seventy-seven or seventy-eight minutes and, though perhaps from the prosecution viewpoint it was one of the most objectionable in the entire film, was more illustrative of a coarse and vulgar humor than of prurience. The vivacity of the cafe audience within the picture (hopefully transferred into a vicarious participation by the paying customers who had the advantage of being in on the plot) may have been generated by the none-too-subtle but titillating riddle: in which of two possible hiding places was the stolen microfilm secreted? The picture may have been lacking in delicacy and good taste and offensive to our prevailing manners. These deficiencies, however, do not constitute a violation of our obscenity statute. In the introductory blurbs, the continuing subtitles and clumsy double entendres, the producers of the film perhaps promised luridly more than the customers actually got, and, were it not for the public policy involved, a prosecution might reasonably have been considered for obtaining money under false pretenses. As said by Mr. Justice Goldberg in his concurring opinion in Jacobellis (378 U.S. at 198), “the exhibitors of this motion picture may not be criminally prosecuted unless the exaggerated character of the advertising rather than the obscenity of the film is to be the constitutional criterion.”